Title: To Benjamin Franklin from the Marquis de Lafayette, 14 October 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sirhavre 14th October 1779
From the Sight of this hand writing, you will, I dare say, expect some dissertation on Military, Political, and in a word on Public Affairs— how far you are from guessing the object of My letter will clearly Appear in a little time.
I am not a scavant, My Good friend, I am nothing But a Rough soldier, and would hardly do for a Committee-Man, tho you know it don’t Alwaïs suppose A Great share of Learning—learning, however, is not totally stranger to the family, and from the duke d’Ayen a worthy member in the french Academy of sciences, I have Got A Reccommendation, Which I have the honor of forwarding to You.
Doctor Noemer Counsellor of the City of Ziericzée, And A Member to the Academy of Zeland, has from his Calculations found out that Men were born to be free, and that freedom was to be perfectly Enjoy’d But upon American shores—in Consequence thereof he wants immediately to Embark for, and settle in A Country where one May be bless’d with the healthy air of liberty— I have been applied to for a letter of Reccommendation to You And An other to Congress.
Whenever I will send them An officer, I Make Bold to say that out of Esteem for My opinion, they will Give him A Commission in the Army— Whenever I May Beg theyr favors for a friend of Mine, I know that out of theyr particular Goodness for me, they will show him All possible Attention— But if I am to Reccommend Doctor Noemer on account of his Learning, I think it very useful that My praises be Backed with some attestation from Mr Benjamin franklin.
Inclos’d I have the honor to send You My letter to Congress, which, when the Gentleman will Waït on You, I Beg You would deliver to him, and also, upon your knowledge of his Merit, favor him with such a Reccommendation from you as you may think fit for his good Reception in America.

With the Greatest impatience I waït for intelligences from Count d’estaing, and Most heartly I will thank You for any news that you will Get on his operations in America— I hope that in Concert with My heroïc friend, he will Rather Contract the Arms of the British tyrant and his faithfull incendiary soldiers, so that our people may perhaps be By this time in possession of Newyork— When I say our, I Mean the Americans, and under that same denomination I us’d in America to Mean the french, so that whatever of Both Countries I am in, I am at once Both Speaking as a foreigner, and spoken of as a Citizen.
With the most sincere affection, and high Regard, I have the honor to be Dear Sir Yours
Lafayette
 
Notation: La Fayette Oct 14. 1779
